Citation Nr: 0307407	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  97-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a thoracic 
spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
November 1966, from February 1967 to February 1977, and from 
September 1990 to May 1991.  The veteran also served in the 
Army Reserve.  The veteran presently resides in the 
jurisdiction of the Houston, Texas RO.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection including for a 
cervical spine disorder and residuals of a back injury.  

During the pendency of appeal, the RO granted service 
connection for chronic progressive mechanical low back pain 
and for chronic progressive mechanical neck pain.  Thus, 
these issues are no longer before the Board for appellate 
consideration.  

In a July 1997 statement the veteran raised the issue of 
service connection for a lung disorder.  This issue is 
referred to the RO for any appropriate actions.  


FINDING OF FACT

The veteran does not currently have residuals of a thoracic 
spine injury, which are related to service, or any incident, 
which occurred during service.


CONCLUSION OF LAW

Residuals of a thoracic spine injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§  3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the veteran of the 
requirements necessary to establish her claim in the 
statement of the case and supplemental statements of the 
case.  Also, in the December 2002 supplemental statement of 
the case, the RO notified the veteran of VCAA provisions and 
that VA would attempt to obtain medical records identified by 
the veteran.  The record shows that the RO has sought and/or 
obtained all pertinent evidence needed to adjudicate the 
present issue, to include all service medical records.  The 
National Personnel Records Center in May 2000 informed the RO 
that the records had been mailed.  The Board finds that the 
VA has satisfied met provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Factual Background

Service medical records for the first two periods of active 
duty reflect no complaint or finding relative to an injury to 
the thoracic spine.  During the period of service from 
September 1990 to May 1991, service medical records include a 
report of injury in September 1990 indicating the veteran had 
a neck injury.  An individual sick slip on October 14, 1990 
shows remarks of 48 hours bed rest and low back pain.  The 
report of related treatment that day shows complaints of low 
back pain after a fall from a vehicle in which the veteran 
landed on his back.  Two weeks later that month, he was 
reevaluated for neck and back injury, and cast removal.  At 
that time the veteran reported back pain for two weeks since 
a fall striking his right mid-back against a Humvee.  He 
reported no dysesthesias or paresthesias.  The assessment was 
right-sided back pain, possible facet syndrome. 

The report of VA examination in March 1987 contains no 
complaints pertinent to the thoracic spine.  Musculo-skeletal 
examination resulted in no pertinent findings and no 
pertinent diagnosis was made.

The report of VA examination of the spine in November 1994 
shows that the veteran reported that he was injured in 1990 
when he fell out of a truck and injured his neck.  He 
complained of pain in the neck radiating to the left 
shoulder.  The report contains no findings or diagnosis 
pertinent to the thoracic spine.

During a July 1997 hearing at the RO the veteran testified 
that he fell out of the rear of a truck and landed on his 
back and neck during service.  He testified that he was first 
treated after service probably in 1992.  He presently had 
pain in his back and neck.

The veteran underwent VA examination in November 2002.  The 
report of that examination shows that the veteran denied any 
bowel or bladder incontinence and denied radiculopathy and 
had no other orthopedic problems.  That report contains 
findings of physical examination and X-ray examination.  X-
ray of the thoracic spine was negative.  After examination, 
the diagnoses were (1) status post a five-foot fall off of a 
5-ton truck approximately in 1991, (2) chronic progressive 
mechanical neck pain, and (3) chronic progressive mechanical 
low back pain.  No diagnosis pertaining to the thoracic spine 
was given.  

In response to an RO query regarding the nexus between a fall 
during service and cervical, thoracic and lumbar spine 
disorder, the examiner opined that it was at least as likely 
as not that the cervical and lumbar arthritis were related to 
the veteran's fall out of a truck. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In summary, the veteran is competent to report his symptoms 
and injuries.  However, he is not shown to have the medical 
training or expertise necessary to render medical findings or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this regard, the service medical records show that the 
veteran did sustain and injury to the neck and back.  
However, no specific reference was made to the thoracic 
spine.  More importantly, there is no clinical evidence after 
service with respect to a thoracic spine disorder and no such 
disorder has been diagnosed.  At that time of the most recent 
VA examination an X-ray examination of the thoracic spine was 
negative and no pertinent diagnosis was given.   

In sum, there is no medical evidence which confirm sthe 
presence of a current thoracic spine disorder.  Without 
current medical confirmation of a disability resulting of the 
thoracic spine, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for residuals of thoracic 
spine injury is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

